DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0242527 A1.

Drawings
The drawings were received on 22 November 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "first portion" in claims 1 and 18–20 and "second portion" in claims 1 and 18–20 do not find proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the slot (24) is configured such that a load transfer caused by the slot significantly reduces the peel strain on the bonding material." The term "significantly" is a relative term which renders the claim indefinite. The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "wherein the slot (24) is configured such that a load transfer caused by the slot significantly reduces the peel strain on the bonding material" is indefinite.
Claim 19 recites the limitation "wherein the slot (24) is configured such that a load transfer caused by the slot significantly reduces the peel strain on the bonding material." The term "significantly" is a relative term which renders the claim indefinite. The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "wherein the slot (24) is configured such that a load transfer caused by the slot significantly reduces the peel strain on the bonding material" is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4–6, and 8–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (WO 2012/165493 A1, hereinafter Okada) in view of Miyazaki et al. (US 2013/01835712 A1, hereinafter Miyazaki).
Regarding claim 1, Okada discloses a battery (FIG. 1, [0040]) comprising:
a plurality of battery cells (1), which are assembled to form a cell stack (3) and are received in a cell housing (4, 5, 6, 7, 8, 21; [0041]),
wherein the battery cells (1) are bonded to a base (21) of the cell housing (4, 5, 6, 7, 8, 21) by a heat conductive bonding material (see thermally conductive paste, [0052]),
a plurality of spacer elements (2, [0040]),
wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0043]), and
two end plates (5), which delimit the cell stack (3) at ends (FIG. 2, [0044]),
wherein the end plates (5) are connected by at least one tensioning band (6) that at least partially surrounds the cell stack (3) circumferentially (FIG. 2, [0045]),
wherein the at least one tensioning band (6) includes a first portion extending along and bonded to side walls of the battery cells (1) by a band bonding material (9, [0058]),
wherein the at least one tensioning band (6) includes a second portion connected to an end plate (5) of the two end plates (5, [0045]), and
wherein the at least one tensioning band (6) has a slot formed in a region of connection of the second portion to the end plate (FIG. 2, [0045]).
Miyazaki discloses a battery (100, [0053]) comprising a plurality of battery cells (1), which are assembled to form a cell stack (10) and are received in a cell housing (70,  [0053]), wherein the battery cells (1) are bonded to a base (18, [0060]), a plurality of spacer elements (2, [0040]), wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0054]), and two end plates (3), which delimit the cell stack (10) at ends (FIG. 5, [0054]), wherein the end plates (3) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack (10) circumferentially (FIG. 5, [0054]), wherein the at least one tensioning band (4) includes a first portion (4A) extending along side walls of the battery cells (1, [0058]), wherein the at least one tensioning band (4) includes a second portion (4X) connected to an end plate (3) of the two end plates (3, [0063]), and wherein the at least one tensioning band (4) has a slot (7A) formed in a region of connection of the second portion (4X) to the end plate (3, [0068]) to improve the reliability of the battery (100, [0010]). Okada and Miyazaki are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the slot of Miyazaki to the battery of Okada in order to improve the reliability of the battery.
Regarding claim 2, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized that the band bonding material (9) has heat conductive additives (see thermally conductive power, [0060]).
Regarding claim 4, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the band bonding material (9) has a layer thickness which is greater than a maximum permissible particle size for a residual dirt requirement in the battery (see thickness, [0059]).
Regarding claim 5, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) has an electrically insulating coating (4, [0049]).
Regarding claim 6, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) is connected to the end plates (5) with material fit, or with form fit or with a combination of material fit and form fit (FIG. 2, [0048]).
Regarding claim 8, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the slot has rounded portions at the ends of the slot (FIG. 2, [0049]).
Regarding claim 9, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) and/or the end plates (5) is/are made from a metal material ([0044], [0045]).
Regarding claim 10, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that battery is a lithium-ion battery (FIG. 1, [0042]).
Regarding claim 11, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (5) is connected to the end plates (5) by welding, or with form fit or with a combination of welding and form fit (FIG. 2, [0048]).
Regarding claim 12, modified Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) and/or the end plates (5) is/are made from steel, stainless steel or an aluminum alloy ([0044], [0045]).
Regarding claim 13, Okada discloses method for producing a battery (FIG. 1, [0040]), the method comprising the following steps:
providing a plurality of battery cells (1), which are assembled to form a cell stack (3) and are received in a cell housing (4, 5, 6, 7, 8, 21; [0041]),
bonding the battery cells (1) to a base (21) of the cell housing (4, 5, 6, 7, 8, 21) with a heat conductive bonding material (see thermally conductive paste, [0052]),
providing a plurality of spacer elements (2, [0040]),
arranging a spacer element (2) of the plurality of spacer elements (2) in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0043]),
providing two end plates (5), which delimit the cell stack (3) at the ends (FIG. 2, [0044]),
connecting the end plates (5) by at least one tensioning band (6) that at least partially surrounds the cell stack (3) circumferentially (FIG. 2, [0045]),
the at least one tensioning band (6) including a first portion and a second portion (FIG. 2, [0045]),
bonding the first portion the at least one tensioning band (6) to the side walls of the battery cells (1) with a band bonding material (9, [0058]),
connecting the second portion of the at least tensioning band (6) to an end plate (5) of the two end plate (5, [0045]), and
providing a slot formed in a region of connection of the second portion to the end plate (5, [0045]).
Miyazaki discloses a battery (100, [0053]) comprising a plurality of battery cells (1), which are assembled to form a cell stack (10) and are received in a cell housing (70,  [0053]), wherein the battery cells (1) are bonded to a base (18, [0060]), a plurality of spacer elements (2, [0040]), wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0054]), and two end plates (3), which delimit the cell stack (10) at ends (FIG. 5, [0054]), wherein the end plates (3) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack (10) circumferentially (FIG. 5, [0054]), wherein the at least one tensioning band (4) includes a first portion (4A) extending along side walls of the battery cells (1, [0058]), wherein the at least one tensioning band (4) includes a second portion (4X) connected to an end plate (3) of the two end plates (3, [0063]), and wherein the at least one tensioning band (4) has a slot (7A) formed in a region of connection of the second portion (4X) to the end plate (3, [0068]) to improve the reliability of the battery (100, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the slot of Miyazaki to the battery of Okada in order to improve the reliability of the battery.
Regarding claim 14, modified Okada discloses all claim limitations set forth above and further discloses a method:
characterized in that battery is a lithium-ion battery (FIG. 1, [0042]).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2013/0004822 A1, hereinafter Hashimoto) in view of Miyazaki (US 2013/01835712 A1).
Regarding claim 1, Hashimoto discloses a battery (10, [0054]) comprising:
a plurality of battery cells (1), which are assembled to form a cell stack (5) and are received in a cell housing (16, [0054]),
wherein the battery cells (1) are bonded to a base (16B) of the cell housing (16) by a heat conductive bonding material (18, [0085]),
a plurality of spacer elements (2, [0058]),
wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0058]), and
two end plates (3), which delimit the cell stack (5) at ends (FIG. 2, [0058]),
wherein the end plates (3) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack (5) circumferentially (FIG. 2, [0058]),
wherein the at least one tensioning band (4) includes a first portion extending along and bonded to side walls of the battery cells (1) by a band bonding material (18, [0071]),
wherein the at least one tensioning band (4) includes a second portion connected to an end plate (3) of the two end plates (3, [0058]), and
wherein the at least one tensioning band (4) has a slot formed in a region of connection of the second portion to the end plate (FIG. 2, [0058]).
Miyazaki discloses a battery (100, [0053]) comprising a plurality of battery cells (1), which are assembled to form a cell stack (10) and are received in a cell housing (70,  [0053]), wherein the battery cells (1) are bonded to a base (18, [0060]), a plurality of spacer elements (2, [0040]), wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0054]), and two end plates (3), which delimit the cell stack (10) at ends (FIG. 5, [0054]), wherein the end plates (3) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack (10) circumferentially (FIG. 5, [0054]), wherein the at least one tensioning band (4) includes a first portion (4A) extending along side walls of the battery cells (1, [0058]), wherein the at least one tensioning band (4) includes a second portion (4X) connected to an end plate (3) of the two end plates (3, [0063]), and wherein the at least one tensioning band (4) has a slot (7A) formed in a region of connection of the second portion (4X) to the end plate (3, [0068]) to improve the reliability of the battery (100, [0010]). Hashimoto and Miyazaki are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the slot of Miyazaki to the battery of Hashimoto in order to improve the reliability of the battery.
Regarding claim 3, modified Hashimoto discloses all claim limitations set forth above and further discloses a battery:
characterized in that the band bonding material (18) is the same heat conductive bonding material (18) with which the battery cells (1) are bonded to the base (16B) of the cell housing (16, [0053]).

Claim(s) 1, 7, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (WO 2012/165493 A1, hereinafter Okada) in view of Kurokuzuno et al. (JP 2008-277085 A, hereinafter Kurokuzuno).
Regarding claims 1, 7, 15, 16, 18, and 20, Okada discloses a battery (FIG. 1, [0040]) comprising:
a plurality of battery cells (1), which are assembled to form a cell stack (3) and are received in a cell housing (4, 5, 6, 7, 8, 21; [0041]),
wherein the battery cells (1) are bonded to a base (21) of the cell housing (4, 5, 6, 7, 8, 21) by a heat conductive bonding material (see thermally conductive paste, [0052]),
a plurality of spacer elements (2, [0040]),
wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0043]), and
two end plates (5), which delimit the cell stack (3) at ends (FIG. 2, [0044]),
wherein the end plates (5) are connected by at least one tensioning band (6) that at least partially surrounds the cell stack (3) circumferentially (FIG. 2, [0045]),
wherein the at least one tensioning band (6) includes a first portion extending along and bonded to side walls of the battery cells (1) by a band bonding material (9, [0058]),
wherein the at least one tensioning band (6) includes a second portion connected to an end plate (5) of the two end plates (5, [0045]), and
wherein the at least one tensioning band (6) has a slot formed in a region of connection of the second portion to the end plate (FIG. 2, [0045]).
Okada does not explicitly disclose:
wherein the slot (24) has a length, a width oriented at 90 degrees to the length, and a depth oriented at 90 degrees to the length and the width and extending into the at least one tensioning band (23),
wherein the length is longer than the width, and
wherein the length extends away from the base (21).
wherein the plurality of battery cells (10) and the plurality of spacer elements (11) are stacked along a longitudinal direction such that the side walls of the battery cells extend parallel to the longitudinal direction,
wherein the at least one tensioning band (23) has a length that extends parallel to the longitudinal direction, and
wherein the length of the slot (24) extends perpendicularly to the longitudinal direction.
wherein ends of the slot along the length of the slot are spaced away from side edges of the at least one tensioning band (23).
wherein the first portion and the second portion meet to form an interior angle facing the plurality of battery cells (10) and an exterior angle facing away from the plurality of battery cells (10), and
wherein the slot (24) extends across a vertex of the exterior angle such that the width of the slot (24) extends into the first portion and into the second portion.
Kurokuzuno discloses a battery (3, [0026]) comprising a plurality of battery cells (1), which are assembled to form a cell stack (FIG. 1, [0026]), wherein the battery cells (1) are bonded to a base (2B, [0026]), a plurality of spacer elements (2, [0026]), wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0026]), and two end plates (10), which delimit the cell stack at ends (FIG. 1, [0030]), wherein the end plates (10) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack circumferentially (FIG. 1, [0031]), wherein the at least one tensioning band (4) includes a first portion extending along side walls of the battery cells (1, [0031]), wherein the at least one tensioning band (4) includes a second portion connected to an end plate (10) of the two end plates (10, [0033]), and wherein the at least one tensioning band (4) has a slot (7) formed in a region of connection of the second portion to the end plate (10, [0033]); wherein the slot (7) has a length, a width oriented at 90 degrees to the length, and a depth oriented at 90 degrees to the length and the width and extending into the at least one tensioning band (4, [0033]), wherein the length is longer than the width (FIG. 9, [0033]), and wherein the length extends away from the base (2B, [0033]); wherein the plurality of battery cells (1) and the plurality of spacer elements (2) are stacked along a longitudinal direction such that the side walls of the battery cells (1) extend parallel to the longitudinal direction (FIG. 1, [0033]), wherein the at least one tensioning band (4) has a length that extends parallel to the longitudinal direction (FIG. 1, [0033]), and wherein the length of the slot (7) extends perpendicularly to the longitudinal direction (FIG. 1, [0033]); wherein ends of the slot (7) along the length of the slot are spaced away from side edges of the at least one tensioning band (4, [0033]); wherein the first portion and the second portion meet to form an interior angle facing the plurality of battery cells (1) and an exterior angle facing away from the plurality of battery cells (1, [0033]), and wherein the slot (7) extends across a vertex of the exterior angle such that the width of the slot (7) extends into the first portion and into the second portion (FIG. 9, [0033]) to improve the cooling efficiency while maintaining the binding of the battery (see battery pack, [0010]). Okada and Kurokuzuno are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the slot of Kurokuzuno to the battery of Okada in order to improve the cooling efficiency while maintaining the binding of the battery.

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive.
Applicants argue the openings in the binding bar 6 and end plate 5 would not be interpreted as a slot because such an interpretation takes the term slot out of context and goes against the accepted definition of the term "slot" that is a "narrow opening or groove; slit, notch" (P14/¶2, 3). The term "narrow" is a relative term. The term "narrow" or "slot" is not defined by the specification to provide a standard for ascertaining a requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term "narrow." The pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The Office must interpret slot to be any opening, which could be reasonably be considered "narrow. " The opening in the binding bar 6 and the end plate 5 would be reasonably considered narrow because the opening has a width dimension that is smaller than its length dimension. The interpretation is completely consistent with the specification. Claims 7 and 19 recites "a slot (24) has a length, a width oriented at 90 degrees to the length, …, wherein the length is longer than the width." Therefore, the openings in the binding bar 6 and the end plate 5 would be interpreted as a slot because such an interpretation is consistent with the specification and the accepted definition of the term "slot" that is a "narrow opening or groove; slit, notch."
Applicant argue Okada fails to teach any slots formed in the tensioning band in a region of connection of the second portion to the end plate (P15/¶1). The openings in the binding bar 6 are illustrated as being in a region of connection of the second portion to the end plate because the openings are formed along the binding bar 6 and in a region of the binding bar that connects to the end plate 5. Therefore, Okada teaches slots formed in the tensioning band in a region of connection of the second portion to the end plate.
Applicants argue Hashimoto, which shows a similar structure in nearly identical drawings, likewise fails to teach or suggest any slot for the same reasons set forth above in regard to Okada (P15/¶2, 3). Hashimoto similar to Okada teaches and suggests slots as set forth above.
Applicants argue claim 13 defines over the cited art for the same reasons as claim 1 (P16/¶1). Claim 1 does not define over the cited art as detailed above.
Applicants argue claim 13 not being rejected in view of Hashimoto is an admission by the Office that some limitation of claim 13 is not taught in Hashimoto (P16/¶2). All the limitations of claim 13 are explicitly taught by Hashimoto. The applicant states "Hashimoto … shows a similar structure in nearly identical drawings." Not rejecting claim 13 in view of Hashimoto is consistent with the MPEP 2120 I, which states "cumulative rejections, i.e., those which would clearly fall if the primary rejection were not sustained, should be avoided." Therefore, claim 13 not being rejected in view of Hashimoto is not an admission by the Office that some limitation of claim 13 is not taught in Hashimoto.
Applicants argue claims 2–12, 14–18, and 20 in condition for allowance because they depend from claims 1 or 13 (P16/¶3). Claims 1 and 13 are not in condition for allowance as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725